DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.
 Response to Amendment
	The Amendment received August 11, 2021 has been entered. Claims 1-6 have been amended. Support for the Amendment is provided in the Applicant’s originally filed disclosure, for example at Specification paragraphs 39 and 95.
Response to Arguments
	The Applicant’s arguments and remarks traversing the February 12, 2021 Final Rejection have been fully considered. The Applicant’s arguments are persuasive and the rejections set forth in the Final Rejection are withdrawn. New grounds of rejection are asserted below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "substantially aligned" in claims 1-6 and 19-24 is a relative term which renders the claims indefinite.  The term "substantially aligned" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	The meaning of “substantially aligned” is described in part by the Specification but is not defined. For example, “substantially aligned” is described as being an alignment which results from epitaxial growth, or which displays a topotaxial relationship (para. 81-82), or a state where the orientations of the cubic closest packed 
structures formed of anions are aligned with each other is referred to as a state where 
crystal orientations are substantially aligned with each other (para. 28).
	The Applicant’s arguments contend that limited crystal structural mismatch between two adjoining layers (such as that taught by CHEN p.7610 right column, 11. 1-6) is not necessarily equivalent to substantial alignment. Remarks at 13.

	Claims 7-18 each fail to remedy the 35 U.S.C. 112(b) deficiencies of their respective parent claim and are thus similarly indefinite.
	Claims 10-12 recite “a maximum peak” rendering the claims indefinite because it is not clear if the maximum peak is a peak concentration, a characterization peak such as an XPS peak, or some other peak.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0268601 to Paulsen in view of US2020/0168908 to Kim.
	Regarding Claim 1, US2016/0268601 to Paulsen (PAULSEN601) discloses a lithium-ion secondary battery comprising a positive electrode, a negative electrode, and an electrolyte solution (para. 117, Claim 18 where LiPF6 solution may be the electrolyte, Li foil may be the negative electrode, and LiCoO2 based material may be the positive electrode), wherein the positive electrode comprises a positive electrode active material particle comprising lithium cobaltate (abstract, para. 10, the active material is a lithium cobalt oxide based material), wherein the positive electrode active material particle comprises a first region comprising aluminum and cobalt (para. 40-43, LiCoO2 based core and gradient region between the surface layer and core, where the active material may be doped with Al) and a second region (surface layer region, para. 43-47), wherein 
	PAULSEN’601 is silent with respect to a crystal orientation of at least a part of the first region and a crystal orientation of at least a part of the second region are substantially aligned with each other.  
	However, PAULSEN’601 teaches that the Mg in the surface region is segregated to the surface similarly to the Applicant’s invention. In addition, the core is a layered rock salt structure similarly to the Applicant’s invention and the surface is a rock salt structure similarly to the Applicant’s invention. 
	The Applicant’s Specification states at para. 28 “When a layered rock-salt crystal and a rock-salt crystal are in contact with each other, there is a crystal plane at which orientations of cubic closest packed structures formed of anions are20 aligned with each other.”	
	Para. 47 states “When the second region 102 has a layered rock-salt crystal structure, crystal orientations are likely to be aligned with those of the first region 101 and the third region 103.”
	Para. 81 further states “Since the third region 103 formed by segregation is formed by epitaxial growth, orientations of crystals in the second region 102 and the third region 103 are partly and substantially aligned with each other in some cases.”

	PAULSEN’601 does not disclose the second region comprising fluorine as claimed. 
	US2020/0168908 to Kim (“KIM”) discloses a lithium metal oxide positive electrode active material wherein the core region comprises lithium cobalt and oxygen, similarly to PAULSEN’601, and wherein the surface region comprises Mg, similarly to PAULSEN’601, and wherein the surface region further comprises Al and F.
	KIM further discloses that the surface region enriched in Al and F comprises a concentration gradient distribution of Al and F extending from the surface to the core and where the content of Al and F in the surface region is greater than that in the core 
	Before the earliest effective filing date of the instant Application, it would have been obvious to one of ordinary skill in the art to have modified PAULSEN’601 such that the active material particles comprise an Al and F enriched surface region, where the Al and F comprise concentration gradients that gradually reduce the content of Al and F respectively from the surface to the core of the particle as taught by KIM. The motivation for doing so would have been to improve the high voltage cycling stability of the surface of the particle as taught expressly by KIM. 
	Modifying PAULSEN’601 in this manner results in the claimed invention wherein the second region comprises fluorine as claimed.
	Regarding Claim 2, PAULSEN’601 in view of KIM are relied upon as above with respect to Claim 1. Modifying PAUSLEN in view of KIM as asserted above results in the claimed invention including lithium-ion secondary battery comprising a positive electrode, a negative electrode, and an electrolyte solution (para. 117, Claim 18 where LiPF6 solution may be the electrolyte, Li foil may be the negative electrode, and LiCoO2 based material may be the positive electrode), wherein the positive electrode comprises a positive electrode active material particle comprising lithium cobaltate (abstract, para. 10, the active material is a lithium cobalt oxide based material), wherein the positive electrode active material particle comprises a first region, a second region, and a third region (first region core, second region gradient between core and surface region, and third region near surface region), wherein the first region comprises lithium and cobalt, wherein the second region comprises aluminum and cobalt (PAULSEN’601 in view of 
	With respect to the claimed limitations “wherein a crystal orientation of at least a part of the second region and a crystal orientation of at least a part of the third region are substantially aligned with each other” PAULSEN’601 teaches these limitations as discussed above. Similarly to the Applicant’s disclosed invention, the surface region comprising Mg of PAULSEN’601 is formed (1) by segregation of the Mg to the surface; and (2) to have a rock salt crystal structure on a layered rock salt region. Thus according to the Applicant’s disclosure the rock salt surface is likely to be aligned with the layered rock salt region (Applicant’s Specification para. 47), and segregation of the Mg to form the surface region results in orientation of the crystals (Specification para. 81). Furthermore, according to the Applicant’s Specification, when a rock salt crystal is 
	Regarding Claim 3, PAULSEN’601 and KIM are relied upon as above with respect to claims 1-2. PAULSEN’601 modified in view of KIM as asserted above results in the claimed invention including a lithium-ion secondary battery comprising a positive electrode, a negative electrode, and an electrolyte solution, wherein the positive electrode comprises a positive electrode active material particle comprising lithium cobaltate (lithium cobalt oxide core of PAULSEN’601 as discussed above), wherein the positive electrode active material particle comprises a first region, a second region, and a third region (first core region, second intermediate region between the core and the near surface region, and the third near surface region), wherein the first region comprises lithium and cobalt, wherein the second region comprises aluminum and cobalt (PAULSEN’601 modified in view of KIM comprises an Al profile between the near surface region and the core in addition to Co), wherein the third region comprises fluorine (PAULSEN’601 in view of KIM comprises F in the near surface region), wherein each of the second region and the third region covers at least a part of the first region (as asserted above and shown by KIM Fig. 1-2 and wherein the cubic rock salt near surface region of PAULSEN’601 covers the core and intermediate region), wherein each of the first region and the second region comprises a layered rock-salt crystal 
	Regarding Claim 4, PAULSEN’601 in view of KIM are relied upon as above with respect to Claim 1. Modifying PAUSLEN in view of KIM as asserted above results in the claimed invention including a lithium-ion secondary battery comprising a positive electrode, a negative electrode, and an electrolyte solution, wherein the positive electrode comprises a positive electrode active material particle comprising lithium cobaltate, wherein the positive electrode active material particle comprises a first region comprising aluminum and a second region comprising fluorine and magnesium, Page: 6of14 wherein the second region covers at least a part of the first region, wherein the first region comprises a layered rock-salt crystal structure, wherein the second region comprises a rock-salt crystal structure, and wherein a crystal orientation of at least a part of the first region and a crystal orientation of at least a part of the second region are substantially aligned with each other.  

	Regarding Claim 5, PAULSEN’601 in view of KIM are relied upon as above with respect to Claim 1. Modifying PAUSLEN in view of KIM as asserted above results in the claimed invention including a lithium-ion secondary battery comprising a positive electrode, a negative electrode, and an electrolyte solution, wherein the positive electrode comprises a positive electrode active material particle comprising lithium cobaltate, wherein the positive electrode active material particle comprises a first region, a second region, and a third region, wherein the first region comprises lithium and cobalt, wherein the second region comprises aluminum, wherein the third region comprises fluorine and magnesium (where here the surface of PAULSEN’601 comprises Mg and modified in view of KIM comprises Al and F in the surface and near surface region as shown by KIM Fig. 2), wherein the second region covers at least a part of the first region, wherein the third region covers at least a part of the second region, wherein each of the first region and the second region comprises a layered rock-salt crystal structure, wherein the third region comprises a rock salt crystal structure (as taught by PAULSEN’601 where the surface comprises a cubic rock salt structure covering the layered rock salt core), and wherein a crystal orientation of at least a part of the second region and a crystal orientation of at least a part of the third region are substantially aligned with each other (as inherently disclosed by PAULSEN’601 for the 
	Regarding Claim 6, PAULSEN’601 in view of KIM are relied upon as above with respect to Claim 1. Modifying PAUSLEN in view of KIM as asserted above results in the claimed invention including a lithium-ion secondary battery comprising a positive electrode, a negative electrode, and an electrolyte solution, wherein the positive electrode comprises a positive electrode active material particle comprising lithium cobaltate, wherein the positive electrode active material particle comprises a first region, a second region, and a third region, wherein the first region comprises lithium and cobalt, wherein the second region comprises aluminum and cobalt (where PAULSEN’601 comprises cobalt in the intermediate region between the core and the near surface region and further comprises Al in the gradient region intermediate between the core and near surface region when modified in view of KIM as asserted above), wherein the third region comprises fluorine, magnesium, and cobalt (where PAULSEN’601 comprises Mg and Co in the surface region as modified in view of KIM to further comprise Al and F in the near surface region), wherein each of the second region and the third region covers at least a part of the first region, wherein each of the first region and the second region comprises a layered rock-salt crystal structure, wherein the third region comprises a rock salt crystal structure (where here the surface comprises rock salt as taught by PAULSEN’601 and the core and intermediate region 
	 Furthermore, because PAULSEN’601’s surface is a rock salt crystal structure formed by segregation of dopants including magnesium to the surface of a layered rock salt particle, PAULSEN’601 necessarily comprises the crystal orientation of the rock salt surface regions of PAULSEN’601 are substantially aligned with the crystal orientation of the layered rock salt first region as claimed.
	Regarding Claims 7-9, PAULSEN’601 in view of KIM are relied upon as above with respect to Claims 4, 8, and 9 and further discloses wherein the region comprising the aluminum further comprises cobalt (cobalt is contained in each of the core, intermediate gradient region and surface region of PAULSEN’601 in view of KIM).  PAULSEN’601 further discloses the second region further comprises cobalt (abstract, surface comprises M from the lithium metal oxide in addition to N dopants such as Mg).
	Regarding Claims 10-12, PAULSEN’601 in view of KIM is relied upon as above with respect to Claims 4-6, and KIM further discloses a maximum peak of the magnesium is located closer to the surface of the positive electrode active material particle than a maximum peak of the aluminum (because the Mg is at the surface and Al maximum content is subsurface as shown by Fig. 2). Accordingly, PAULSEN’601 modified in view of KIM as asserted above results in the claimed structure wherein the Mg of PAULSEN’601 segregates to the surface and the Al of PAULSEN’601 modified in 
	Regarding Claims 13-18, PAULSEN’601 is silent with respect to an electronic device comprising the lithium ion battery claimed. However electronic devices powered by lithium ion batteries are ubiquitous and readily known and understood by one of ordinary skill in the art. The Office takes official notice of this well-known fact. Before the earliest effective filing date of the instant Application, it would have been obvious to one of ordinary skill in the art to have utilized the battery of PAULSEN’601 in view of KIM in an electronic device. The motivation for doing so would have been to power an electronic device using a known and obvious battery taught to provide high voltage cycling stability. Example electronic devices commonly powered by lithium ion batteries include power tools and mobile phones.
	Regarding Claim 19, modifying PAULSEN’601 in view of KIM results in the claimed invention including the lithium-ion secondary battery according to claim 1, and PAULSEN’601 further discloses wherein the crystal orientation of at least the part of the first region and the crystal orientation of at least the part of the second region are substantially aligned with each other through epitaxial growth (where PAULSEN’601 inherently teaches this claimed features because the dopants including Mg are segregated to the surface from the core and the cubic phase region at the surface forms on the layered rock salt core as discussed above with respect to Claims 1-6).  
	Regarding Claim 20, modifying PAULSEN’601 in view of KIM results in the claimed invention wherein the crystal orientation of at least the part of the second region and the crystal orientation of at least the part of the third region are substantially aligned 
	Regarding Claim 21, modifying PAULSEN’601 in view of KIM results in the claimed lithium-ion secondary battery according to claim 3, wherein the crystal orientation of at least the part of the second region and the crystal orientation of at least the part of the third region are substantially aligned with each other through epitaxial growth (where PAULSEN’601 inherently teaches this claimed features because the dopants including Mg are segregated to the surface from the core and the cubic phase region at the surface forms on the layered rock salt core as discussed above with respect to Claims 1-6).    
	Regarding Claim 22, modifying PAULSEN’601 in view of KIM results in the claimed lithium-ion secondary battery according to claim 4, wherein the crystal orientation of at least the part of the first region and the crystal orientation of at least the part of the second region are substantially aligned with each other through epitaxial growth (where PAULSEN’601 inherently teaches this claimed features because the dopants including Mg are segregated to the surface from the core and the cubic phase region at the surface forms on the layered rock salt core as discussed above with respect to Claims 1-6).    
	Regarding Claim 23, modifying PAULSEN’601 in view of KIM results in the claimed lithium-ion secondary battery according to claim 5, wherein the crystal orientation of at least the part of the second region and the crystal orientation of at least 
	Regarding Claim 24, modifying PAULSEN’601 in view of KIM results in the claimed lithium-ion secondary battery according to claim 6, wherein the crystal orientation of at least the part of the second region and the crystal orientation of at least the part of the third region are substantially aligned with each other through epitaxial growth (where PAULSEN’601 inherently teaches this claimed features because the dopants including Mg are segregated to the surface from the core and the cubic phase region at the surface forms on the layered rock salt core as discussed above with respect to Claims 1-6).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729